DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 11 January 2021. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 19, and 20 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application Nos. 15/885,395 and 62/562,205 filed on 31 January 2018 and 22 September 2017, respectively.

An IDS was received on 11 January 2021. All references have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and correspondingly its dependents), 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims recite “to improve memory consumption or execution time”; which is indefinite as it is unclear whether improving memory consumption means consuming more memory or less. In view of the specification it seems as though the applicant intended this clause to read “to reduce memory consumption or improve execution time”, and it is interpreted as such for the purposes of this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,922,625 in view of Hacigumus et al., Executing SQL over Encrypted Data in the Database-Service-Provider Model, In Proc. Of ACM SIGMOD, 2002, Retreved on 27 January 2020 <URL: https://dl.acm.org/doi/pdf/10.1145/564691.564717> (hereinafter Hacigumus). Independent claim 1 (representative of the other independent claims) of the instant application and the ‘625 patent are shown below with the differences bolded.
Instant Application
‘625 Patent
1. A computer-implemented method comprising: 
identifying, at a data-processing system, a set of commands in a query to process at an external computing service, wherein the external computing service is separate from the data-processing system that receives the query to search for events in a data store, wherein each event includes a portion of raw machine data that reflects activity in an information technology environment that is produced by a component of that information technology environment; 
for each command in the set of commands, identifying at least one compute unit including at least one operation to perform at the external computing service; 
analyzing each of the at least one compute unit associated with each command to identify a manner in which to execute the set of commands at the external computing service to improve memory consumption or execution time, the manner being identified based on information accessible via the data-processing system and inaccessible to the external computing service; and 







providing, to the external computing service, an indication of the manner in which to execute the set of commands and a corresponding set of data to utilize for executing the set of commands at the external computing service.
1. A computer-implemented method comprising:
identifying, at a data-processing system, a set of commands in a query to process at an external computing service;









for each command in the set of commands, identifying at least one compute unit including at least one operation to perform at the external computing service;
analyzing each of the at least one compute unit associated with each command to identify a manner in which to execute the set of commands at the external computing service to reduce memory consumption or improve execution time, the manner being identified based on information accessible via the data-processing system and inaccessible to the external computing service, wherein the manner comprises at least one of a compute unit reordering, a merger of multiple compute units, an aggregation of multiple compute units, a removal of a compute unit, a parallel execution of multiple compute units, or a combination thereof; and
providing, to the external computing service, an indication of the manner in which to execute the set of commands and a corresponding set of data to utilize for executing the set of commands at the external computing service.


Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims are essentially the same as those of the parent application with the exceptions of: 1)the identifying limitation (which is narrower and is thus a species of the allowed genus of claim 1, and is broader than the allowed claim 2), and 2) the removal of the limitation that now appears in claim 12. Hacigumus teaches that the external computing service is separate from the data processing system that receives the query to search for events in a data store. Hacigumus at Figure 1 and Section 4. The remaining features of the identifying limitation of claim 1 are merely non-functional descriptive material and thus do not differentiate the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165